DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 10/27/2022. Claims 1-13, and 25-31 are pending

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2021/0306892, and further in view of Park US 2019/0132778.
Regarding claims 1 and 25, Li teaches a user equipment and a self-optimization network information transmission method for a user equipment, the user equipment being used in an internet of things network system, the method comprising: receiving, by the user equipment, a configuration from a first base station(base station sends request for SON reporting i.e sending ANR neighbor information, ¶s 112, 113) 
[" At S2, the BS 208 sends system information (SI) to UE 224. At least some of the system information may pertain to SON reporting.", ¶112]
["At S3, the BS 208 informs the UE 224 that SON measurements can be transmitted using EDT UL resource (i.e. early data transmission uplink resource). The information sent by the BS 208 at S3 may be transmitted using dedicated and/or broadcast signalling.", ¶113]
and transmitting, by the user equipment, a self-optimization network information to the first base station based on the configuration; 
["The ANR feature of SON functionality in LTE works based on connected mode UE measurements reporting the PCIs, followed by UE reporting the CGID of selected PCI. Based on these reports the base station builds a neighbour relationship table for each neighbouring PCI and CGID. For CGID reporting the UE needs to synchronise and read specific system information of the target PCI, and return back to the serving cell in connected mode. This mechanism takes additional time, and also involves the UE switching to another cell in connected mode and then returning back to the serving cell.", ¶96]

wherein the self-optimization network information is transmitted as part of an early data transmission (EDT) message(UE will transmit SON measurements using EDT uplink grant as er base station, ¶113);

["At S3, the BS 208 informs the UE 224 that SON measurements can be transmitted using EDT UL resource (i.e. early data transmission uplink resource). The information sent by the BS 208 at S3 may be transmitted using dedicated and/or broadcast signalling.", ¶113]

And the self-optimization network information comprises the self-optimization network parameter of the second base station(SON measurements include at least identities of cells  i.e. base stations, ¶s 96, 129) ;
[" At S1, the UE 324 is in an idle mode. Whilst in idle mode, the UE performs one or more SON measurements. The SON measurements that are performed may be based on the network configuration. The UE 324 may store the SON measurements e.g. in a memory of the UE.", ¶129]
[" The ANR feature of SON functionality in LTE works based on connected mode UE measurements reporting the PCIs, followed by UE reporting the CGID of selected PCI. Based on these reports the base station builds a neighbour relationship table for each neighbouring PCI and CGID. For CGID reporting the UE needs to synchronise and read specific system information of the target PCI, and return back to the serving cell in connected mode. This mechanism takes additional time, and also involves the UE switching to another cell in connected mode and then returning back to the serving cell.", ¶96]

wherein the configuration is for the user equipment to transmit the self-optimization network information to the first based station(base station send UE an instruction and an Uplink grant that configures the UE to send SON data, ¶s112,113) 
[" At S2, the BS 208 sends system information (SI) to UE 224. At least some of the system information may pertain to SON reporting.", ¶112]
["At S3, the BS 208 informs the UE 224 that SON measurements can be transmitted using EDT UL resource (i.e. early data transmission uplink resource). The information sent by the BS 208 at S3 may be transmitted using dedicated and/or broadcast signalling.", ¶113]

And wherein the user equipment transmitting the self-optimization network information to the first base station after the user equipment receives the  self-optimization network parameter from the second base station(ANR is based on UE determining info on neighboring base stations which include a second , third or more base stations that UE is in range of, such base station info includes identity info such a PCI, CGID of base sation , such SON information is sent to base station requesting SON reporting, ¶s 91-94, 96), 
[" FIG. 1 shows an example of a self-organizing network (SON) 100. The SON 100 comprises base stations 102, 104, 106, and 108 serving respective cells 110, 112, 114 and 116. In this example base station 108 comprises a newly added base station. The base stations may for example be eNBs. A feature of the SON network is that the newly added base station 108 will self-configure. That is the base station 108 will by itself configure the physical cell identity (PCI). The base station 108 may also self-configure its transmission frequency and power. To reduce manual work automatic neighbour relations (ANR) may also be used. ANR configures the neighbouring list in newly deployed eNBs and may optimize list configuration during operation. Dynamic configuration may include the configuration of the Layer 1 (L1) identifier, Physical cell identity (PCI) and Cell global ID (CGID). The PCI can be assigned either in a centralized or distributed way.", ¶91]
["The network 100 of FIG. 1 may comprise one or more devices. These are schematically shown at 118, 120, 122 and 124. One or more of these devices may comprise an IoT device. One or more of these devices may comprise a UE.", ¶92]
["It has been proposed to enhance network management. More specifically it has been proposed that there is SON support for reporting one or more of: CGID and strongest measured cell(s) (ANR); random access (RA) performance; radio link failure (RLF), if needed.", ¶93]
[" The ANR feature of SON functionality in LTE works based on connected mode UE measurements reporting the PCIs, followed by UE reporting the CGID of selected PCI. Based on these reports the base station builds a neighbour relationship table for each neighbouring PCI and CGID. For CGID reporting the UE needs to synchronise and read specific system information of the target PCI, and return back to the serving cell in connected mode. This mechanism takes additional time, and also involves the UE switching to another cell in connected mode and then returning back to the serving cell.", ¶96]

Li teaches an UE receiving and reporting Self-network optimization information but does not teach receiving, by the user equipment, a self-optimization network parameter within a physical broadcast channel (PBCH) from a second base station. Park In the same field of endeavor as the invention teaches a system for cellular handover. Park teaches receiving, by the user equipment, a self-optimization network parameter within a physical broadcast channel (PBCH) from a second base station(Park teaches obtaining cell IDs PCI, CGI(CGID of Li) via broadcast channel signaling as part of ANR procedures, ¶152,410).
["The eNB (gNB) serving cell A may have an ANR function. As a part of the normal call procedure, the eNB (gNB) may instruct each UE to perform measurements on neighbour cells. The eNB (gNB) may use different policies for instructing the UE to do measurements, and when to report them to the eNB (gNB). The UE may send a measurement report regarding cell B. This report may contain Cell B's PCI, but maybe not its ECGI (global cell identifier). When the eNB (gNB) receives a UE measurement report containing the PCI, the following sequence may be used. The eNB (gNB) may instruct the UE, using the newly discovered PCI as parameter, to read the ECGI (global cell identifier), the TAC and available PLMN ID(s) of the related neighbour cell. To do so, the eNB (gNB) may need to schedule appropriate idle periods to allow the UE to read the ECGI (global cell identifier) from the broadcast channel of the detected neighbour cell. When the UE has found out the new cell's ECGI (global cell identifier), the UE may report the detected ECGI (global cell identifier) to the serving cell eNB (gNB). In addition, the UE may report the tracking area code and all PLMN IDs that may have been detected. If the detected cell is a CSG or hybrid cell, the UE may report the CSG ID to the serving cell eNB (gNB).", ¶152]

[" In the single beam scenarios, the network may configure time-repetition within one synchronization signal (SS) block, which may comprise at least PSS (Primary synchronization signal), SSS (Secondary synchronization signal), and PBCH (Physical broadcast channel), in a wide beam. In multi-beam scenarios, the network may configure at least some of these signals and physical channels (e.g. SS Block) in multiple beams such that a UE identifies at least OFDM symbol index, slot index in a radio frame and radio frame number from an SS block.", ¶410]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Li with transmission of a cell ID over the PBCH to the UE of Li. The reason for this modification would be to provide a method of obtaining Cell Ids based on established well known practices of the automatic neighbor relations function of self-organizing networks in the mobile computing LTE 3GPP protocol standards.
Regarding claims 2 and 26, Li teaches comprising following operations before transmitting the self-optimization network information: receiving, by the user equipment, a self-optimization network information request from the first base station(base station sends request for SON reporting i.e sending ANR neighbor information, ¶s 112, 113) 
[" At S2, the BS 208 sends system information (SI) to UE 224. At least some of the system information may pertain to SON reporting.", ¶112]
["At S3, the BS 208 informs the UE 224 that SON measurements can be transmitted using EDT UL resource (i.e. early data transmission uplink resource). The information sent by the BS 208 at S3 may be transmitted using dedicated and/or broadcast signalling.", ¶113]

wherein transmitting the self-optimization network information further comprises: transmitting, by the user equipment, the self-optimization network information to the first base station based on the configuration and the self-optimization network information request(base station send UE an instruction and an Uplink grant that configures the UE to send SON data, ¶s112,113, 139) 
[" At S2, the BS 208 sends system information (SI) to UE 224. At least some of the system information may pertain to SON reporting.", ¶112]
["At S3, the BS 208 informs the UE 224 that SON measurements can be transmitted using EDT UL resource (i.e. early data transmission uplink resource). The information sent by the BS 208 at S3 may be transmitted using dedicated and/or broadcast signalling.", ¶113]
[" At S8 the UE 324 sends a message to the BS 308. The message sent at S8 comprises the SON report. Accordingly it may be considered that the SON report is “piggybacked” on the message of S8. The message at S8 may comprise a RRC early data request message or an RRC Connection Resume Request message.", ¶139]

Regarding claims 3 and 27, Li teaches transmitting, by the user equipment, a self-optimization network information available message to the first base station 
[“At S8, the UE 224 sends a message to BS 208 indicating that a SON report is available. In some examples the message at S8 comprises an RRC message. In some examples (e.g. for control plane (CP) EDT solution in NB-IoT) the RRC message comprises an RRC Early Data Request message. In some examples (e.g. for user plane (UP) EDT solution for NB-IoT) the RRC message comprises an RRC Connection Resume Request message. Therefore it will be understood that in some examples the RRC message used is dependent upon whether the UE triggers CP EDT or UP EDT.”, ¶121]
wherein transmitting the self-optimization network information further comprises: transmitting, by the user equipment, the self-optimization network information to the first base station based on the configuration and the self-optimization network information available message.
[" At S12, the BS 208 sends a request for information to the UE 224. In some examples this may be a request for any information that the UE stores. Additionally or alternatively the request at S12 may specifically be a request for the SON report from the UE.", ¶125]

["The UE 224 receives and processes this request, and as shown at S13 the UE sends a response to the BS 208. The response at S13 comprises the SON report.", ¶126]

Regarding claims 4 and 28, Li teaches receiving, by the use equipment, a physical cell identification from the second base station;.
[“Dynamic configuration may include the configuration of the Layer 1 (L1) identifier, Physical cell identity (PCI) and Cell global ID (CGID). The PCI can be assigned either in a centralized or distributed way.”, ¶91]

and transmitting, by the user equipment, the physical cell identification to the first base station.
[" At S8 the UE 324 sends a message to the BS 308. The message sent at S8 comprises the SON report. Accordingly it may be considered that the SON report is “piggybacked” on the message of S8. The message at S8 may comprise a RRC early data request message or an RRC Connection Resume Request message.", ¶139]

Regarding claims 5 and 29, Li teaches wherein transmitting the self-optimization network information further comprises: transmitting, by the user equipment, a random access preamble to the first base station; 
[" At S5, the UE 224 initiates a random access procedure. As shown in FIG. 2, this includes sending a random access preamble to BS 208.", ¶118]

receiving, by the user equipment, a random access response, which corresponds to the random access preamble, from the first base station; 
["At S6, the BS 208 sends a random access response to UE 224. In some examples the random access response is sent comprising a UL grant.", ¶119]

transmitting, by the user equipment, a radio resource control resume request with a resume identification to the first base station based on the random access response;
[" At S8, the UE 224 sends a message to BS 208 indicating that a SON report is available. In some examples the message at S8 comprises an RRC message. In some examples (e.g. for control plane (CP) EDT solution in NB-IoT) the RRC message comprises an RRC Early Data Request message. In some examples (e.g. for user plane (UP) EDT solution for NB-IoT) the RRC message comprises an RRC Connection Resume Request message. Therefore it will be understood that in some examples the RRC message used is dependent upon whether the UE triggers CP EDT or UP EDT.", ¶121]
 receiving, by the user equipment, a radio resource control resume response, which correspond to the radio resource control resume request with the resume identification, from the first base station; 
["From this, and as shown at S9, the BS 208 determines that RRC connection is needed so that the UE can provide the SON report.", ¶122]
["Accordingly, at SW the BS 208 sends an RRC connection set-up message, or RRC connection resume message, to UE 224.", ¶123]
establishing, by the user equipment, a connection with the base station based on the radio resource control resume response; and
[" In response to this, the UE 224 performs RRC connection set-up or resume and at S11 the UE sends an RRC connection set-up complete message or RRC connection resume complete message to BS 208.", ¶124]
["At S12, the BS 208 sends a request for information to the UE 224. In some examples this may be a request for any information that the UE stores. Additionally or alternatively the request at S12 may specifically be a request for the SON report from the UE.", ¶125]

transmitting, by the user equipment, the self-optimization network information to the first base station via the connection.
["The UE 224 receives and processes this request, and as shown at S13 the UE sends a response to the BS 208. The response at S13 comprises the SON report.", ¶126]

Regarding claims 6 and 30, Li teaches wherein transmitting the self-optimization network information further comprises: transmitting, by the user equipment, a mobile-original early data transmission preamble to the first base station(EDT in some cases can be triggered by UE instead, ¶s133,144, 145)
[" Alternatively, the information at S3 may comprise an indication of whether available SON measurements from UEs can or are allowed to trigger the EDT procedure", ¶133]
["Where a UE has capability for reporting SON measurements along with user data (i.e. padded SON reporting) using EDT resources, the UE may trigger the EDT procedure upon user data arrival. In some examples the UE triggers the EDT procedure in a coverage enhancement (CE) level upon data arrival.", ¶145]
["According to some examples, for SON triggered EDT, when a reporting condition is met, the UE triggers EDT even when there is no user data available. For example when periodical SON reporting is configured, the reporting condition may be met when the periodical timer expires. Therefore the SON measurement information can be sent when there is no user data to send. In other words it may be considered that when there is no user data to send, the SON measurement information can be sent independently of the user data. This means that a delay is not incurred waiting for user data before sending SON measurement information which is ready to send. When there is no user data to send, in some examples the SON measurements are sent (e.g. in Msg 3) so long as the information does not exceed the maximum TBS of the current CE level. When the SON measurement information exceeds the maximum TBS, the EDT procedure may be aborted.", ¶151]

 and receiving, by the user equipment, a mobile-original early data transmission response, which corresponding to the mobile-original early data transmission preamble, from the first base station wherein the mobile-original early data transmission response comprises an indication(base station may request SON report, ¶125) ,
["At S12, the BS 208 sends a request for information to the UE 224. In some examples this may be a request for any information that the UE stores. Additionally or alternatively the request at S12 may specifically be a request for the SON report from the UE.", ¶125]


transmitting, by the user equipment, the self-optimization network information to the first base station based on the indication.
[“The UE 224 receives and processes this request, and as shown at S13 the UE sends a response to the BS 208. The response at S13 comprises the SON report.”, ¶126]

Regarding claims 7 and 31, Li teaches wherein transmitting the self-optimization network information further comprises: transmitting, by the user equipment, a mobile-original early data transmission preamble to the first base station(EDT in some cases can be triggered by UE instead, ¶s133,144, 145, such includes a preamble such as in base station triggered EDT , ¶118)
[" Alternatively, the information at S3 may comprise an indication of whether available SON measurements from UEs can or are allowed to trigger the EDT procedure", ¶133]
["Where a UE has capability for reporting SON measurements along with user data (i.e. padded SON reporting) using EDT resources, the UE may trigger the EDT procedure upon user data arrival. In some examples the UE triggers the EDT procedure in a coverage enhancement (CE) level upon data arrival.", ¶145]
["According to some examples, for SON triggered EDT, when a reporting condition is met, the UE triggers EDT even when there is no user data available. For example when periodical SON reporting is configured, the reporting condition may be met when the periodical timer expires. Therefore the SON measurement information can be sent when there is no user data to send. In other words it may be considered that when there is no user data to send, the SON measurement information can be sent independently of the user data. This means that a delay is not incurred waiting for user data before sending SON measurement information which is ready to send. When there is no user data to send, in some examples the SON measurements are sent (e.g. in Msg 3) so long as the information does not exceed the maximum TBS of the current CE level. When the SON measurement information exceeds the maximum TBS, the EDT procedure may be aborted.", ¶151]
[" At S5, the UE 224 initiates a random access procedure. As shown in FIG. 2, this includes sending a random access preamble to BS 208.", ¶118]

receiving, by the user equipment, a mobile-original early data transmission response, which corresponds to the mobile-original early data transmission preamble, from the first base station(part of EDT response is UL grant which specifies the fixed size that the UE can send in the uplink, ¶119) ,
[“At S6, the BS 208 sends a random access response to UE 224. In some examples the random access response is sent comprising a UL grant. “, ¶119]

transmitting, by the user equipment, an early data transmission message to the first base station based on the mobile-original early data transmission response; 
[“At S8, the UE 224 sends a message to BS 208 indicating that a SON report is available. In some examples the message at S8 comprises an RRC message. In some examples (e.g. for control plane (CP) EDT solution in NB-IoT) the RRC message comprises an RRC Early Data Request message. In some examples (e.g. for user plane (UP) EDT solution for NB-IoT) the RRC message comprises an RRC Connection Resume Request message. Therefore it will be understood that in some examples the RRC message used is dependent upon whether the UE triggers CP EDT or UP EDT.”, ¶121]

receiving, by the user equipment, an early data transmission response, which corresponds to the early data transmission message, from the first base station, wherein the early data transmission response comprises an indication(base station may request SON report, ¶125) ,
["At S12, the BS 208 sends a request for information to the UE 224. In some examples this may be a request for any information that the UE stores. Additionally or alternatively the request at S12 may specifically be a request for the SON report from the UE.", ¶125]
and transmitting, by the user equipment, the self-optimization network information to the first base station based on the indication.
["The UE 224 receives and processes this request, and as shown at S13 the UE sends a response to the BS 208. The response at S13 comprises the SON report.", ¶126]

Regarding claim 8 , Li teaches wherein transmitting the self-optimization network information further comprises: receiving, by the user equipment, a paging information from the first base station , wherein the paging information is for mobile-terminated early data transmission and comprises an indication(sending paging information i.e system info may include SON reporting indication, ¶112); 
[“At S2, the BS 208 sends system information (SI) to UE 224. At least some of the system information may pertain to SON reporting.”, ¶112]

and transmitting, by the user equipment, the self-optimization network information based on the indication.
["The UE 224 receives and processes this request, and as shown at S13 the UE sends a response to the BS 208. The response at S13 comprises the SON report.", ¶126]

Regarding claim 9 , Li teaches wherein transmitting the self-optimization network information further comprises: receiving, by the user equipment, a paging information from the first base station; 
["At S2, the BS 208 sends system information (SI) to UE 224. At least some of the system information may pertain to SON reporting.", ¶112]
transmitting, by the user equipment, a mobile-terminated early data transmission preamble to the first base station based on the paging information; 
[" In some examples the BS may configure specific NPRACH resource opportunities and also preambles within EDT preambles where the UE can send a small TBS size. In some examples the BS may attempt blind decoding for any additional size over the “small” size (for example only on specific resources). This mechanism may avoid the UE selecting a TBS size which is unnecessarily large to accommodate the SON report and the additional “padded” bits for transmission.", ¶154]
receiving, by the user equipment, a mobile-terminated early data transmission response, which corresponds to the mobile-terminated early data transmission preamble, from the first base station, wherein the mobile-terminated early data transmission response comprises an indication; 
["At S12, the BS 208 sends a request for information to the UE 224. In some examples this may be a request for any information that the UE stores. Additionally or alternatively the request at S12 may specifically be a request for the SON report from the UE.", ¶125]

and transmitting, by the user equipment, the self-optimization network information to the first base station based on the indication.
["The UE 224 receives and processes this request, and as shown at S13 the UE sends a response to the BS 208. The response at S13 comprises the SON report.", ¶126]

Regarding claim 10, Li teaches wherein transmitting the self-optimization network information further comprises: receiving, by the user equipment, a paging information from the first base station; 
["At S2, the BS 208 sends system information (SI) to UE 224. At least some of the system information may pertain to SON reporting.", ¶112]

transmitting, by the user equipment, a mobile-terminated early data transmission preamble to the first base station based on the paging information; 
[" In some examples the BS may configure specific NPRACH resource opportunities and also preambles within EDT preambles where the UE can send a small TBS size. In some examples the BS may attempt blind decoding for any additional size over the “small” size (for example only on specific resources). This mechanism may avoid the UE selecting a TBS size which is unnecessarily large to accommodate the SON report and the additional “padded” bits for transmission.", ¶154]

receiving, by the user equipment, a mobile-terminated early data transmission response, which corresponds to the mobile-terminated early data transmission preamble, from the first base station(UL grant  from BS specifies a subsequent time period that data such as SON information can be sent if space allows, ¶119 ).
[" At S6, the BS 208 sends a random access response to UE 224. In some examples the random access response is sent comprising a UL grant.” ¶119]
 
transmitting, by the user equipment, an early data transmission message to the first base station based on the mobile-terminated early data transmission response(UE send user data and indication that SON data is available); 
[" At S8 the UE 324 sends a message to the BS 308. The message sent at S8 comprises the SON report. Accordingly it may be considered that the SON report is “piggybacked” on the message of S8. The message at S8 may comprise a RRC early data request message or an RRC Connection Resume Request message.", ¶139]

receiving, by the user equipment, an early data transmission response, which corresponds to the early data transmission message, from the first base station, wherein the early data transmission response comprises an indication;
["At S12, the BS 208 sends a request for information to the UE 224. In some examples this may be a request for any information that the UE stores. Additionally or alternatively the request at S12 may specifically be a request for the SON report from the UE.", ¶125]

 and transmitting, by the user equipment, the self-optimization network information to the first base station based on the indication.
["The UE 224 receives and processes this request, and as shown at S13 the UE sends a response to the BS 208. The response at S13 comprises the SON report.", ¶126]

Regarding claim 11 , Li teaches wherein the configuration is further for the user equipment to transmit the self-optimization network information as one of: transmitting the self-optimization network information to the first base station based on a timer, wherein transmitting the self-optimization network information is triggered by the timer(such SON reporting may be based on periodical reporting i.e triggered on periodic timing signals, ¶s18, 144).
["According to some examples, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform subsequently sending the self-organizing network measurement information to the base station at a predetermined time as part of an early data transmission, when it is determined that the apparatus has no user data to transmit to the base station.", ¶18]
[“Additionally or alternatively the conditions may comprise a condition for periodical reporting e.g. indicating to the UE when to report the SON measurements.”, ¶144]

and transmitting the self-optimization network information to the first base station based on an indicator, wherein transmitting the self-optimization network information is notified by the indicator(UE receives indication to perform periodic reporting)
[“Additionally or alternatively the conditions may comprise a condition for periodical reporting e.g. indicating to the UE when to report the SON measurements.”, ¶144] 

Regarding claim 12 , Li teaches wherein the self-optimization network parameter comprises at least one of a global cell identification of the second base station and a physical cell identification of the second base station, 
[" Dynamic configuration may include the configuration of the Layer 1 (L1) identifier, Physical cell identity (PCI) and Cell global ID (CGID). The PCI can be assigned either in a centralized or distributed way.", ¶91]
and the self-optimization network information comprises at least one of a random access parameter of the user equipment, a radio link failure parameter of the user equipment and the self-optimization network parameter.
[“It has been proposed to enhance network management. More specifically it has been proposed that there is SON support for reporting one or more of: CGID and strongest measured cell(s) (ANR); random access (RA) performance; radio link failure (RLF), if needed.”, ¶93]

Regarding claim 13, Li teaches a base station and a self-optimization network information transmission method for a base station, the base station being for communicating with a user equipment used in an internet of things network system, the method comprising: transmitting, by the base station, a configuration to the user equipment(base station sends request for SON reporting i.e sending ANR neighbor information, ¶s 112, 113) 
[" At S2, the BS 208 sends system information (SI) to UE 224. At least some of the system information may pertain to SON reporting.", ¶112]
["At S3, the BS 208 informs the UE 224 that SON measurements can be transmitted using EDT UL resource (i.e. early data transmission uplink resource). The information sent by the BS 208 at S3 may be transmitted using dedicated and/or broadcast signalling.", ¶113]
 
and receiving, by the base station. a self-optimization network information from the user equipment based on the configuration; 
["The ANR feature of SON functionality in LTE works based on connected mode UE measurements reporting the PCIs, followed by UE reporting the CGID of selected PCI. Based on these reports the base station builds a neighbour relationship table for each neighbouring PCI and CGID. For CGID reporting the UE needs to synchronise and read specific system information of the target PCI, and return back to the serving cell in connected mode. This mechanism takes additional time, and also involves the UE switching to another cell in connected mode and then returning back to the serving cell.", ¶96]

wherein the configuration is for the user equipment to transmit the self-optimization network information as one of: transmitting the self-optimization network information to the base station after the user equipment receives a self-optimization network parameter from another base station(ANR is based on UE determining info on neighboring base stations which include a second , third or more base stations that UE is in range of, such base station info includes identity info such a PCI, CGID of base sation , such SON information is sent to base station requesting SON reporting, ¶s 91-94, 96), 
[" FIG. 1 shows an example of a self-organizing network (SON) 100. The SON 100 comprises base stations 102, 104, 106, and 108 serving respective cells 110, 112, 114 and 116. In this example base station 108 comprises a newly added base station. The base stations may for example be eNBs. A feature of the SON network is that the newly added base station 108 will self-configure. That is the base station 108 will by itself configure the physical cell identity (PCI). The base station 108 may also self-configure its transmission frequency and power. To reduce manual work automatic neighbour relations (ANR) may also be used. ANR configures the neighbouring list in newly deployed eNBs and may optimize list configuration during operation. Dynamic configuration may include the configuration of the Layer 1 (L1) identifier, Physical cell identity (PCI) and Cell global ID (CGID). The PCI can be assigned either in a centralized or distributed way.", ¶91]
["The network 100 of FIG. 1 may comprise one or more devices. These are schematically shown at 118, 120, 122 and 124. One or more of these devices may comprise an IoT device. One or more of these devices may comprise a UE.", ¶92]
["It has been proposed to enhance network management. More specifically it has been proposed that there is SON support for reporting one or more of: CGID and strongest measured cell(s) (ANR); random access (RA) performance; radio link failure (RLF), if needed.", ¶93]
[" The ANR feature of SON functionality in LTE works based on connected mode UE measurements reporting the PCIs, followed by UE reporting the CGID of selected PCI. Based on these reports the base station builds a neighbour relationship table for each neighbouring PCI and CGID. For CGID reporting the UE needs to synchronise and read specific system information of the target PCI, and return back to the serving cell in connected mode. This mechanism takes additional time, and also involves the UE switching to another cell in connected mode and then returning back to the serving cell.", ¶96]

wherein the self-optimization network information comprises the self-optimization network parameter of the another base station; 
[" At S1, the UE 324 is in an idle mode. Whilst in idle mode, the UE performs one or more SON measurements. The SON measurements that are performed may be based on the network configuration. The UE 324 may store the SON measurements e.g. in a memory of the UE.", ¶129]

and transmitting the self-optimization network information to the base station after a specific period(SON information can be sent as piggyback   is space allows or UE information request response, ¶s 126, 139 ).
[" At S8 the UE 324 sends a message to the BS 308. The message sent at S8 comprises the SON report. Accordingly it may be considered that the SON report is “piggybacked” on the message of S8. The message at S8 may comprise a RRC early data request message or an RRC Connection Resume Request message.", ¶139]
["The UE 224 receives and processes this request, and as shown at S13 the UE sends a response to the BS 208. The response at S13 comprises the SON report.", ¶126]

Li teaches an UE receiving and reporting Self-network optimization information but does not teach transmitting the self-optimization network information to the base station after the user equipment receives a self- optimization network parameter from another base station within a physical broadcast channel (PBCH). Park In the same field of endeavor as the invention teaches a system for cellular handover. Park teaches transmitting the self-optimization network information to the base station after the user equipment receives a self- optimization network parameter from another base station within a physical broadcast channel (PBCH)(Park teaches obtaining cell IDs PCI, CGI(CGID of Li) via broadcast channel signaling as part of ANR procedures, ¶152,410).
["The eNB (gNB) serving cell A may have an ANR function. As a part of the normal call procedure, the eNB (gNB) may instruct each UE to perform measurements on neighbour cells. The eNB (gNB) may use different policies for instructing the UE to do measurements, and when to report them to the eNB (gNB). The UE may send a measurement report regarding cell B. This report may contain Cell B's PCI, but maybe not its ECGI (global cell identifier). When the eNB (gNB) receives a UE measurement report containing the PCI, the following sequence may be used. The eNB (gNB) may instruct the UE, using the newly discovered PCI as parameter, to read the ECGI (global cell identifier), the TAC and available PLMN ID(s) of the related neighbour cell. To do so, the eNB (gNB) may need to schedule appropriate idle periods to allow the UE to read the ECGI (global cell identifier) from the broadcast channel of the detected neighbour cell. When the UE has found out the new cell's ECGI (global cell identifier), the UE may report the detected ECGI (global cell identifier) to the serving cell eNB (gNB). In addition, the UE may report the tracking area code and all PLMN IDs that may have been detected. If the detected cell is a CSG or hybrid cell, the UE may report the CSG ID to the serving cell eNB (gNB).", ¶152]

[" In the single beam scenarios, the network may configure time-repetition within one synchronization signal (SS) block, which may comprise at least PSS (Primary synchronization signal), SSS (Secondary synchronization signal), and PBCH (Physical broadcast channel), in a wide beam. In multi-beam scenarios, the network may configure at least some of these signals and physical channels (e.g. SS Block) in multiple beams such that a UE identifies at least OFDM symbol index, slot index in a radio frame and radio frame number from an SS block.", ¶410]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Li with transmission of a cell ID over the PBCH to the UE of Li. The reason for this modification would be to provide a method of obtaining Cell Ids based on established well known practices of the automatic neighbor relations function of self-organizing networks in the mobile computing LTE 3GPP protocol standards.

Applicant Remarks
Applicant’s arguments with respect to claims 1-13 and 25-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2442